Citation Nr: 0633291	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for schizophrenia, 
chronic undifferentiated type, has been submitted, and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which reopened a claim of entitlement to service 
connection for schizophrenia and denied the claim on its 
merits. 

Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims). Thus, 
the issue on appeal has been characterized as shown above. 

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 1975 rating decision, in pertinent 
part, denied service connection for schizophrenia, finding 
that the veteran's psychiatric condition preexisted service 
and was not aggravated therein. 

2. Evidence received since the February 1975 decision raises 
a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1. The February 1975 rating decision that denied the claim 
for entitlement to service connection for schizophrenia is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1100 (2006).

2. Evidence received since the February 1975 rating decision 
is new and material, and, therefore, the claim may be 
reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran claims his current psychiatric condition, 
although pre-existing service, was aggravated by in-service 
experiences, to include military physical abuse. The RO 
denied service connection in a February 1975 rating decision 
where the RO found the psychiatric condition pre-existed 
service and no evidence suggests the condition aggravated 
beyond its normal progression in-service. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a). The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period. 
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a). Here, no correspondence was received within 
the appellate period and, therefore, the February 1975 rating 
decision is final.

At the time of the February 1975 decision, the record 
included service medical records, which included psychiatric 
evaluation and a medical discharge determination by a medical 
board finding the veteran had a pre-existing psychiatric 
condition, diagnosed as chronic organic brain syndrome and 
schizoid personality, partially due to excessive drug abuse. 
The medical board determination also concluded the condition 
was not aggravated by the veteran's military service and 
noted the veteran's prior hospitalizations prior to 
enlistment in the Marine Corps.

The record also included post-service hospitalization records 
and VA examinations showing treatment for and a diagnosis of 
schizophrenia, undifferentiated type, chronic. 

Since February 1975, potentially relevant evidence received 
includes a January 2003 VA examination and private 
psychiatric evaluations from March 2004 and August 2004. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection based on a 
lack of evidence showing his pre-existing psychiatric 
condition was aggravated beyond its normal progression in-
service. For evidence to be new and material in this matter, 
it would have to tend to show that either the veteran's 
current psychiatric condition began in-service or, if pre-
existing service, was aggravated therein. 

Since February 1975, the veteran's medical records reflect 
psychiatric evaluations in January 2003, March 2004 and 
August 2004. The VA examination results from January 2003 
indicate a diagnosis of schizophrenia, undifferentiated type, 
chronic, severe, with some depressive features. In regard to 
etiology, the VA examiner opined as follows:

It would seem that his condition probably had its onset 
prior to the service, since he was hospitalized for 
mental health problems prior to entry, and although this 
was most probably due to drug addiction at the time, the 
drug addiction itself may have been conducted [sic] to 
an underlying incipient psychotic process.

The March 2004 private psychiatric evaluation by Dr. 
Sipahimalani similarly diagnosed the veteran with a psychotic 
disorder related to polysubstance dependence. Neither the VA 
examiner nor Dr. Sipahimalani, however, opined as to whether 
the veteran's military service may have aggravated the 
veteran's condition. 

In August 2004, the veteran sought further treatment from Dr. 
Thelen, a private licensed psychologist and family therapist. 
Dr. Thelen diagnosed the veteran with major depression with 
psychotic features and post-traumatic stress disorder. 
Regarding etiology, Dr. Thelen concurred that the veteran's 
psychiatric conditions began prior to entry into service, but 
also opined as follows:

We reviewed his history of abuse prior, during and after 
his military service. It appears that his service in the 
military did aggravate his mental illness since he did 
not hear voices prior to going in and he experienced 
physical abuse while in the military.

The new evidence shows at least one medical opinion linking 
the veteran's current mental illness to in-service events, 
and therefore the Board finds that the evidence received 
subsequent to February 1975 is new and material and serves to 
reopen the claim for service connection for schizophrenia.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Since the schizophrenia claim is being reopened, any 
deficiencies in notice were not prejudicial to the veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for schizophrenia, the claim is 
reopened, and, to that extent only, the appeal is granted.


REMAND

The veteran filed a claim in April 2002 alleging, in 
pertinent part, that his current psychiatric disorder, 
although pre-existing his military service, aggravated beyond 
its normal progression due to military experiences. In 
support of his claim, the veteran submitted, among other 
things, a private psychological evaluation conducted in 
August 2004 by Dr. Thelen. Therein, the evaluation noted that 
the veteran was applying and appealing for social security 
disability. The record is devoid of any attempts to obtain 
Social Security Administration records, to the extent they 
exist. The U.S. Court of Appeals for Veterans Claims has held 
that, where VA has notice that the veteran may be receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based. See Hayes v. 
Brown, 9 Vet. App. 67 (1996). Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002). Under the circumstances presented here, the RO 
should request the veteran's SSA medical records.

Again, the veteran submitted a private evaluation from Dr. 
Thelen as well as one from Dr. Sipahimalani, both of which 
are from 2004. Most significantly, Dr. Thelen provided a 
statement that the veteran's psychiatric illness was 
aggravated in the military "...since he did not hear voices 
prior to going in and experienced physical abuse while in the 
military." From this statement, it is clear that the 
veteran's treatment with Dr. Thelen is extremely relevant to 
the case at hand and, therefore, the RO should make an effort 
to obtain them, as well as any treatment records from Dr. 
Sipahimalani, who diagnosed and treated the veteran for a 
psychotic disorder.

The Board notes that the veteran's medical records regarding 
the chronology of his psychiatric condition are incomplete. 
The veteran indicated in a September 2002 statement that all 
his medical records for psychiatric treatment are at the VA 
starting in 1972. The Board finds the RO's attempts to obtain 
the veteran's post-service treatment records incomplete. 
Currently, the file contains one hospitalization report from 
September 1972 VAMC in Minneapolis, Minnesota and 1982 VA 
outpatient treatment records from Fort Snelling, St. Paul, 
Minnesota.  The 1982 record references treatment at the VA in 
Minneapolis and St. Cloud in 1977, and a 1982 VA examination 
report references treatment at Minneapolis from 1972 to 1976. 
The RO attempted to obtain VA outpatient records from April 
2001 to November 2002 from the VAMC in Minneapolis, Minnesota 
and received a negative response.  The RO did not, however, 
request records back to 1972 or request that a search be made 
of archived records.  This must be done. Federal records are 
considered part of the record on appeal since they are within 
VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992). 

Additionally, although the veteran was afforded a VA 
examination in January 2003 to ascertain whether his 
condition began in-service, the opinion rendered is 
incomplete. The examiner did not address the question of 
whether the veteran's psychiatric condition was aggravated 
beyond the normal progression due to any remote incident of 
service, to include the alleged physical abuse. The veteran 
should be afforded a new examination especially in light of 
Dr. Thelen's opinion. 

The Board further notes that the duty to assist letter sent 
to the veteran in August 2002 does not fully comply with the 
Veterans Claims Assistance Act. Specifically, the veteran's 
psychiatric illness claim is claimed, in part, as a pre-
exiting condition aggravated by his military service; 
therefore, he should be notified of the information or 
evidence needed to establish service connection claimed as 
aggravated by military service. The veteran is entitled to 
full and complete VCAA notice followed by a readjudication. 
The RO should ensure the duty-to-notify requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, have been fulfilled. 

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
entitlement to service connection for 
schizophrenia, including an explanation as 
to the information or evidence needed to 
establish service connection for a pre-
exiting disease or injury claimed to be 
aggravated by military service.  



2. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSA 
disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

3. Obtain the veteran's medical records, 
to include both hospitalization records 
and outpatient records, from the VA 
Medical Centers/Outpatient Clinics in Fort 
Snell, St. Paul, Minnesota; Minneapolis, 
Minnesota; and St. Cloud, Minnesota, from 
1972 to the present. All efforts to obtain 
VA records should be fully documented, to 
include a search of retired or archived 
medical records, and the VA facility must 
provide a negative response if records are 
not available.

4. Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records from Dr. Snipahimalani 
and Dr. Thelen.  If he does so, the RO 
should request these medical records, and 
the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

5. After obtaining the above records, to 
the extent available, schedule the veteran 
for a psychiatric examination for the 
claimed condition of schizophrenia to 
determine the extent and likely etiology 
of any psychiatric condition(s) found, 
specifically addressing whether the 
veteran's condition pre-existed service 
and if so whether the condition was 
aggravated beyond the normal progression 
of the illness due to any incident of 
service. The claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for 
any opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered, specifically 
that of Dr. Thelen.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


